Citation Nr: 0844878	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals, lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy, upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2006, the veteran and his wife presented 
testimony before a Decision Review Officer at the RO.  In 
October 2008, the veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The probative evidence of record does not demonstrate any 
cold injury residuals to the lower extremities that are 
related to the veteran's period of active service or any 
incident therein.





CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
cold injury residuals to the lower extremities have not met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA).

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the evidence in this case reveals that VA has 
essentially complied with the mandates of the VCAA.  The 
Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, would assist in substantiating, 
or is necessary to substantiate, each of the elements of a 
service connection claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although a review of the record shows the 
veteran has not been provided with notice regarding any of 
the rating criteria or effective date provisions pertinent to 
his claim, this error is harmless given that service 
connection is being denied for the disabilities at issue, and 
therefore no rating or effective date will be assigned with 
respect to the claimed conditions.

The record shows the veteran was provided with letters dated 
in March 2005 and March 2006 that informed him what the 
evidence had to show to support his claims and how VA would 
help him obtain evidence for his claims and how he could help 
himself in supporting his claims.  He was told there had to 
be a relationship between any current disability and any 
injury, disease, or event in military service.  Review of the 
record reveals VA has made attempts to obtain information 
from a number of various sources.  The Board finds that all 
reasonable efforts have been made in notifying the veteran 
that the purpose of the information should be whether there 
is a causal connection between any current disabilities and 
his active service.  Some of the more recent evidence 
obtained pertains primarily to treatment and evaluation of 
the veteran for current problems he is experiencing.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With regard to the duty to assist the veteran, VA medical 
records, and other information have been obtained and 
associated with the claims file.  The veteran had the 
opportunity to provide testimony on his own behalf during a 
hearing before a Decision Review Officer in December 2006 at 
a video conference hearing before the undersigned in October 
2008.  Additionally, the veteran was accorded VA examinations 
in March 2007.  The reports of the examination is of record 
and has been reviewed.

After reviewing the facts of this case, the Board finds that 
no further assistance or notification is necessary, and 
deciding the appeal at this is not prejudicial to the 
veteran. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c).



Pertinent Law and Regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questioned. When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has held that for service connection to be awarded, 
there must be: (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.




Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran).

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between any current disability and his active 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

The veteran has testified that he currently experiences 
residuals from cold injury sustained to the lower extremities 
while performing his duties as security guard while stationed 
in Korea.  The record demonstrates that the veteran was 
stationed in Korea from December 1964 to January 1966.  A 
review of the veteran's service medical records, however, 
fails to reveal any findings, complaints of, or treatment for 
cold injury residuals to the lower extremities.  Moreover, 
upon examination, prior to his discharge in September 1967, 
the veteran denied any history of cramps in the legs or foot 
trouble and clinical evaluation of the lower extremities was 
within normal limits.  

Additionally, the post-service medical evidence does not 
refer to complaints or findings indicative of cold injury 
residuals to the lower extremities for years following 
service discharge.  The first finding of a disorder involving 
the lower extremities was the veteran's hospitalization in 
September 1996 for treatment of peripheral vascular disease.  
Associated and subsequent treatment records, however, have 
made no indication that any current disorder involving the 
lower extremities, to include his diagnosed peripheral 
vascular disease, is in any way related to cold injury 
sustained during service.

Accordingly, the veteran was afforded a VA examination, in 
March 2007.  Upon physical examination of the lower 
extremities, the examiner diagnosed the veteran as having 
peripheral vascular disease.  Based upon his findings and a 
review of the record, the examiner opined that it was not at 
least as likely as not that the veteran's current peripheral 
vascular disease was related to cold injury.  Rather, the 
peripheral vascular disease was more likely than not due to 
multifactorial causes, to include a long history of smoking, 
genetic predisposition, and hypertension.

A longitudinal review of the evidence shows no medical 
evidence of the veteran having cold injury residuals of the 
lower extremities in service or for years thereafter.  
Further, there is no medical evidence linking any current 
cold injury residuals of the lower extremities to any 
incident to the veteran's active service.  To the extent the 
veteran is contending that he has experienced cold injury 
residuals of the lower extremities since service, his 
contentions are outweighed by negative post service medical 
evidence, particularly a complete lack of medical evidence 
for years following service discharge.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
absence of complaints).  As noted above, the veteran's 
statements, standing on their own, are not sufficient to 
establish a relationship between any current hearing loss and 
tinnitus on the one hand and the veteran's active service 
many years earlier on the other.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Lay persons are not competent to 
offer medical opinions).

In the absence of any relevant medical findings indicating a 
causal relationship between cold injury residuals of the 
lower extremities in the one hand and the veteran's service, 
the persuasive evidence is against the claim.


ORDER

Service connection for cold injury residuals of the lower 
extremities is denied.


REMAND

With regard to the claim for service connection for 
peripheral neuropathy, the evidence of record is unclear as 
to whether the veteran has been diagnosed as having 
peripheral neuropathy of the upper extremities.  The 
undersigned believes that a VA examination would be helpful 
in determining whether the veteran indeed has peripheral 
neuropathy of the upper extremities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should also be accorded an 
appropriate compensation and pension 
examination to determine the nature and 
etiology of his claimed peripheral 
neuropathy of the upper extremities.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  Following the 
examination, the examiner should express 
an opinion as to whether the veteran has 
peripheral neuropathy involving the upper 
extremities.  If a current disability 
exists, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability greater 
than 50 percent), that any current 
peripheral neuropathy had its origin in 
service or is in any way related to the 
veteran's active service.  The complete 
rationale for any opinion expressed should 
be provided.  

2.  When the foregoing has been completed, 
VA should readjudicate the claim on the 
basis of all the evidence of record.  If 
the benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


